Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Examiner notes that all objections to the specification have been overcome by the amendment filed 01/17/2022.
Claim Objections
Examiner notes that all claim objections have been overcome by the amendment filed 01/17/2022. 
Claim Rejections - 35 USC § 112
Examiner notes that the amendment filed 01/17/2022 has overcome all rejections under 112(b). 
Allowable Subject Matter
Claims 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 5 is directed to a preparation method of a Al2O3-ZrO2-Y2O3
(1) mixing organic salts of aluminum salt, zirconium salt, yttrium salt, and titanium salt in an organic solvent, and adding ammonia water to perform a hydrolysis reaction to obtain a hydrolysis reaction product;
(2) performing solid-liquid separation on the hydrolysis reaction product obtained in step (1), and drying the solid to obtain an intermediate product powder;
(3) performing a gradient calcination treatment on the intermediate product powder obtained in step (2), to obtain a solid solution of Al2O3-ZrO2-Y2O3-TiO2; and
(4) performing a selective nitrogenization reaction on the solid solution obtained in step (3) in the presence of ammonia gas, to obtain a Al2O3-ZrO2-Y2O3-TiN nanocomposite ceramic powder; the temperature of the selective nitrogenization reaction being 900-1,200°C.
The closest prior art is considered to be Chen (US20060115648, hereinafter referred to as Chen). Chen is directed to a composite material comprising at least two of … Al2O3 … TiN… Y2O3 and ZrO2. Chen does not disclose the process uses organic salts of these compounds, and Chen does not disclose a nitrogenization step, therefore claim 5 avoids Chen as prior art. 
Fenwick et al. (US20180016678, hereinafter referred to as Fenwick) is directed to a multi-layer coating for the surface of an article with a diffusion barrier which may be TiN, and an erosion resistant layer which may be … YZrxAlyOz (see ..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
All claims not specifically addressed are allowed due to their dependence on an allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Response to Arguments
Applicant's arguments filed 01/17/2022 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731